United States Court of Appeals
                       For the First Circuit

No. 10-1894

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                           LEONARD JONES,
              a/k/a Tony, Shy, Shyheem, Anthony James,

                        Defendant, Appellant.


                               ERRATA

     The opinion of this Court, issued on March 22, 2012, should be

amended as follows.

     On page 11, line 6 of 1st full paragraph, replace "requested"

with "raised".